Title: To James Madison from Francis Corbin, 12 November 1788
From: Corbin, Francis
To: Madison, James


My Dear Sir
Virginia Richmond Novr. 12th: 1788
I have this moment received your Letter, and, tho’ in a state of perplexity, about the measures necessary to be adopted with respect to the Circular Letter &c which are to be the Subjects of Tomorrows Debate, yet I cannot, flattered as I am with a prospect of Establishing a Correspondence no less beneficial to our Common Country than pleasing and instructive to myself, forego the pleasure of returning an immediate answer to it.
I waited with much Impatience and Solicitude to hear from you for Six Days—but finding it at length indispensably necessary, in consequence of the short time allowed us by Congress, to enter into the business of Organizing the Govt. I proposed Certain Resolutions, as the Ground Work of the necessary Laws, which you have no doubt seen before this time, as I understand our friend Col: Carrington has inclosed you the Journals of the House of Delegates.

These Resolutions you will perceive are drawn, not so much in Conformity perhaps to the Spirit of the new Constitution as in Conformity to the Genius, the habits & Prejudices of the people of Virginia. The Division of the Country into Districts, the Exclusion of the “three fifths of all other persons,” and the Requisition of Residence are the principles on which they are founded.
I readily anticipated, before I had the Satisfaction of Receiving your Letter, the Various objections that might be urged against them drawn from Constitutional Sources and from Self Interested views and local prejudices. But I conceived it to be the business of those who projected themselves on the occasion as true Federalists, to evince themselves to be, as much as possible, True Democrats; knowing full well that if the Least opening had been given, Henry & his [pack?], “Myrmidonum Dolopumve” would have been open mouth’d agt. Aristocracy. I judged Rightly as things have turned out—and altho’ I have sacrificed my own personal views and Interests, and perhaps political Reputation by the corse I have pursued yet, I trust, the Federal cause will be Eventually benefitted by it. In this case I care not how soon I begin or how long I continue to suffer Martyrdom.
You will find in the Journals Mr. Henry’s Resolutions upon the business of a second Convention and an answer to the Inflammatory Governor of Newyork. You will also see the Amendment which I offered to them. I hope they will meet your approbation. Mr. John Page & Carrington are with me at this moment drawing an Address to Congress in conformity to the Resons. proposed by me as a Substitute for the one drawn agreably to Mr. Henry’s. This will appear upon our Journals & will tend to justify our Conduct and to operate as a Protest against theirs.
Your absence, My Dr. Sir, is woefully felt by your Country. Yet it’s base ingratitude deserves not your presence: but I write inaccurately—the ingratitude of this present Assembly cannot be call’d the ingratitude of Virginia. If you could see them you would agree with me that it is honorable not to be Esteem’d by them. Feeling myself as I do “in conscious Virtue bold” I cannot help Expressing myself sometimes with Contempt and oftentimes with indignation against them. They are all become abominable and gone astray. The Bill for Choosing Electors to Elect a President comes down from the Senate Tomorrow. The Bill concerning Representatives will go up to it the Day after—So that the whole business of organization will be completed by the 20th. of this Month at farthest. This will afford time for promulgating the Laws and for carrying the Constitution into Effect by the Month of March.
I will now promise to be a faithful correspondent and to inform you from time to time of Ev’ry thing that may be worth communicating to you by Letter. ‘Tis near Nine O clock. The two Scribes call my attention—but I am deaf to their calls till I have assured you with how much well founded Respect and Real Regard I am Yours, My Dr. Sir, Most Sincerely
Francis Corbin
